DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 44-50 are directed towards one or more computer-readable storage media comprising a plurality of instructions stored thereon. According to the ordinary and customary usage in the art, the phrase “computer-readable storage media” is used to refer to transitory media such as signals. Paragraph 0015 of the specification likewise indicates that a computer readable medium may be a transitory medium. Accordingly claims 44-50 encompass transitory media such as signals and are not fall within at least one of the four categories of patent eligible subject matter. See MPEP § 2106.03.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 30, 32-34, 36-46, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jani et al. (US 2016/0182408), hereafter “Jani,” in view of Tonsing (US 9,891,898).
Regarding claim 26, Jani teaches a computing device for accelerated packet processing, the computing device comprising: 	a network controller (Jani: 208 of FIG. 2); 	a processor (Jani: 702 of FIG. 7); 	a program loader to load a requested hint section that includes one or more requested offload hints (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]); and 	a NIC driver (Jani: par 0017) to (i) determine a hardware configuration for the network controller as a function of the requested offload hints (Jani: par 0026) and (ii) program, by the processor, the network controller with the hardware configuration in response to a determination of the hardware configuration (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]); The rules can specify how the hardware shall add hints based on match-action attributes in transmitted or received data packets.]), and (ii) return metadata to the processor based on the one or more requested offload hints, wherein the metadata is generated in response to processing of the network packet (Jani: par 0016 [Embodiments further provide various ways for the hardware to indicate the metadata and hints to the software, after the hardware has processed data packets matching the programmed match-action attributes according to rules provided by the packet processing software.]). 	Jani does not explicitly teach: 	a packet processing program binary file, wherein the packet processing program binary file comprises the requested hint section. 	Tonsing teaches: 	a packet processing program binary file, wherein the packet processing program binary file comprises a requested section (Tonsing: 33, C1, C2, C3 of FIG. 2; col. 5 lines 12-37; col. 9 lines 10-18). 	It would have been obvious to one of ordinary skill in the art to implement the code compilation techniques of Tonsing within the Jani system with predictable results. One would be motivated to make the combination because both Jani and Tonsing relate to configuring network interface cards to match and take action with respect to particular 

Regarding claim 27, the computing device of claim 26, further comprising:	a compiler to (i) compile a packet processing program source code file, wherein the packet processing program source code file is indicative of the one or more requested offload hints (Tonsing: 31, 32 of FIG. 3; col. 5 lines 1-24), and (ii) generate the packet processing program binary file in response to compilation of the packet processing program source code file (Tonsing: 33, C1, C2, C3 of FIG. 2; col. 5 lines 12-37; col. 9 lines 10-18);	wherein to load the packet processing program binary file comprises to load the packet processing program binary file in response to generation of the packet processing program binary file (Tonsing: 34 of FIG. 2; col. 5 lines 25-37).



Regarding claim 30, the computing device of claim 26, wherein to return the metadata to the processor comprises to include the metadata in a receive descriptor (Jani: par 0044). 

Regarding claim 32, the computing device of claim 26, wherein:	the one or more requested offload hints comprises a hashing hint (Jani: par 0012); 	to process the network packet comprises to generate, by the network controller, a hash value as a function of one or more fields of the network packet, wherein the hashing hint is indicative of the one of more fields (Jani: par 0012); and 	to return the metadata comprises to return the hash value (Jani: par 0012).

Regarding claim 33, the computing device of claim 26, wherein:	the one or more requested offload hints comprises a packet parsing hint (Jani: par 0026, 0046); 	to process the network packet comprises to identify, by the network controller, a packet header offset of a packet header in the network packet, wherein the packet 

Regarding claim 34, the computing device of claim 26, further comprising a packet processing program to perform a packet processing action based on the metadata in response to a return of the metadata (Jani: 108 of FIG. 1A; par 0029). 

Regarding claim 36, the computing device of claim 34, further comprising a packet processing virtual machine to execute the packet processing program in response to loading of the packet processing program binary file, wherein the packet processing program is included in the packet processing program binary file (Jani: 112, 114 of FIG. 1B; par 0013). 

Regarding claim 37, the computing device of claim 34, wherein: 	the one or more requested offload hints comprises a packet classification hint (Jani: par 0025); 	to process the network packet comprises to match, by the network controller, the network packet against a flow rule, wherein the packet classification hint is indicative of the flow rule (Jani: par 0025, 0041); 	to return the metadata comprises to return a match rule identifier, wherein the packet classification hint is indicative of the match rule identifier (Jani: par 0024, 0025); and 

Regarding claim 38, a method for accelerated packet processing, the method comprising: 	loading, by a computing device, a packet processing program binary file, wherein the packet processing program binary file comprises a requested hint section that includes one or more requested offload hints (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]; Tonsing: 33, C1, C2, C3 of FIG. 2; col. 5 lines 12-37; col. 9 lines 10-18); 	determining, by the computing device, a hardware configuration for a network controller of the computing device as a function of the requested offload hints (Jani: par 0026);	programming, by a processor of the computing device, the network controller with the hardware configuration in response to determining the hardware configuration (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]);	processing, by the network controller, a network packet in response to programming the network controller (Jani: par 0016 [The rules can specify how the hardware shall add hints based on match-action attributes in transmitted or received data packets.]); Embodiments further provide various ways for the hardware to indicate the metadata and hints to the software, after the hardware has processed data packets matching the programmed match-action attributes according to rules provided by the packet processing software.]); and 	performing, by the computing device, a packet processing action based on the metadata in response to returning the metadata (Jani: 108 of FIG. 1A; par 0029). 

Regarding claim 39, the method of claim 38, further comprising:	compiling, by the computing device, a packet processing program source code file, wherein the packet processing program source code file is indicative of the one or more requested offload hints (Tonsing: 31, 32 of FIG. 3; col. 5 lines 1-24); and 	generating, by the computing device, the packet processing program binary file in response to compiling the packet processing program source code file (Tonsing: 33, C1, C2, C3 of FIG. 2; col. 5 lines 12-37; col. 9 lines 10-18); 	wherein loading the packet processing program binary file comprises loading the packet processing program binary file in response to generating the packet processing program binary file (Tonsing: 34 of FIG. 2; col. 5 lines 25-37). 

Regarding claim 40, the method of claim 38, wherein returning the metadata to the processor comprises including the metadata in a receive descriptor (Jani: par 0044). 



Regarding claim 42, the method of claim 38, wherein: 	the one or more requested offload hints comprises a packet parsing hint (Jani: par 0026, 0046);	processing the network packet comprises identifying, by the network controller, a packet header offset of a packet header in the network packet, wherein the packet parsing hint is indicative of the packet header (Jani: par 0026, 0046); and 	returning the metadata comprises returning the packet header offset (Jani: par 0026, 0046). 

Regarding claim 43, the method of claim 38, wherein: 	the one or more requested offload hints comprises a packet classification hint (Jani: par 0025);	processing the network packet comprises matching, by the network controller, the network packet against a flow rule, wherein the packet classification hint is indicative of the flow rule (Jani: par 0025, 0041); 

Regarding claim 44, one or more computer-readable storage media (Jani: 704 of FIG. 7) comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: 	load a packet processing program binary file, wherein the packet processing program binary file comprises a requested hint section that includes one or more requested offload hints (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]; Tonsing: 33, C1, C2, C3 of FIG. 2; col. 5 lines 12-37; col. 9 lines 10-18); 	determine a hardware configuration for a network controller of the computing device as a function of the requested offload hints (Jani: par 0026); 	program, by a processor of the computing device, the network controller with the hardware configuration in response to determining the hardware configuration (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]); 	process, by the network controller, a network packet in response to programming The rules can specify how the hardware shall add hints based on match-action attributes in transmitted or received data packets.]); 	return, by the network controller, metadata to the processor based on the one or more requested offload hints, wherein the metadata is generated in response to processing the network packet (Jani: par 0016 [Embodiments further provide various ways for the hardware to indicate the metadata and hints to the software, after the hardware has processed data packets matching the programmed match-action attributes according to rules provided by the packet processing software.]); and 	perform a packet processing action based on the metadata in response to returning the metadata (Jani: 108 of FIG. 1A; par 0029).

Regarding claim 45, the one or more computer-readable storage media of claim 44, further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: 	compile a packet processing program source code file, wherein the packet processing program source code file is indicative of the one or more requested offload hints (Tonsing: 31, 32 of FIG. 3; col. 5 lines 1-24); and 	generate the packet processing program binary file in response to compiling the packet processing program source code file (Tonsing: 33, C1, C2, C3 of FIG. 2; col. 5 lines 12-37; col. 9 lines 10-18); 	wherein to load the packet processing program binary file comprises to load the packet processing program binary file in response to generating the packet processing program binary file (Tonsing: 34 of FIG. 2; col. 5 lines 25-37).

Regarding claim 46, the one or more computer-readable storage media of claim 44, wherein to return the metadata to the processor comprises to include the metadata in a receive descriptor (Jani: par 0044). 

Regarding claim 48, the one or more computer-readable storage media of claim 44, wherein: 	the one or more requested offload hints comprises a hashing hint (Jani: par 0012); 	to process the network packet comprises to generate, by the network controller, a hash value as a function of one or more fields of the network packet, wherein the hashing hint is indicative of the one of more fields (Jani: par 0012); and 	to return the metadata comprises to return the hash value (Jani: par 0012).

Regarding claim 49, the one or more computer-readable storage media of claim 44, wherein: 	the one or more requested offload hints comprises a packet parsing hint (Jani: par 0026, 0046);	to process the network packet comprises to identify, by the network controller, a packet header offset of a packet header in the network packet, wherein the packet parsing hint is indicative of the packet header (Jani: par 0026, 0046); and 	to return the metadata comprises to return the packet header offset (Jani: par 0026, 0046).

Regarding claim 50, the one or more computer-readable storage media of claim 44, wherein: 	the one or more requested offload hints comprises a packet classification hint (Jani: par 0025);	to process the network packet comprises to match, by the network controller, the network packet against a flow rule, wherein the packet classification hint is indicative of the flow rule (Jani: par 0025, 0041); 	to return the metadata comprises to return a match rule identifier, wherein the packet classification hint is indicative of the match rule identifier (Jani: par 0024, 0025); and 	to perform the packet processing action comprises to select the packet processing action as a function of the match rule identifier (Jani: par 0024, 0025). 

Claims 29, 31, 47 are rejected as being unpatentable over Jani et al. (US 2016/0182408), in view of Tonsing (US 9,891,898), and further in view of Liss et al. (US 2016/0342547), hereafter “Liss.”
Regarding claim 29, Jani-Tonsing teaches the computing device of claim 26, wherein: 	the program loader is further to provide the requested offload hints to the NIC driver (Jani: par 0017, 0026);	wherein to determine the hardware configuration comprises to determine the hardware configuration by the NIC driver in response to provision of the requested 

Regarding claim 31, the computing device of claim 26, wherein to return the metadata to the processor comprises to copy the metadata to a packet buffer via a direct memory access operation (Jani: par 0046; Liss: par 0022, 0023). 

Regarding claim 47, the one or more computer-readable storage media of claim 44, wherein to return the metadata to the processor comprises to copy the metadata to 

Claim 35 is rejected as being unpatentable over Jani et al. (US 2016/0182408), in view of Tonsing (US 9,891,898), and further in view of Bhandarkar et al. (US 2019/0020546), hereafter “Bhandarkar.”
Regarding claim 35, Jani-Tonsing teaches the computing device of claim 34, wherein:	the packet processing program binary file comprises an executable and linkable format (ELF) binary that includes the requested hint section (Tonsing: col. 10 lines 4-18).

Jani-Tonsing does not explicitly teach: 	a binary that includes an extended Berkeley packet filter (eBPF) program; 	wherein the packet processing program comprises the eBPF program. 

Bhandarkar teaches: 	a binary that includes an extended Berkeley packet filter (eBPF) program (Bhandarkar: par 0106); 	wherein a packet processing program comprises the eBPF program (Bhandarkar: par 0106). 	It would have been obvious to one of ordinary skill in the art to implement the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454